1933 Act File No. 333-134468 1940 Act File No. 811-21904 Form N-1A SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 11 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 11 FEDERATED MDT SERIES (Exact Name of Registrant as Specified in Charter) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA 15086-7561 (Address of Principal Executive Offices) (412) 288-1900 (Registrant’s Telephone Number, including Area Code) John W. McGonigle, Esquire Federated Investors Tower Pittsburgh, Pennsylvania15222-3779 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): X immediately upon filing pursuant to paragraph (b) on pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment to Registration Statement hereby incorporates by reference, pursuant to Rule 411 under the Securities Act of 1933, Parts A and B of Post-Effective Amendment No. 10 filed November 5, 2010 in their entirety. (File no. 333-134468 and 811-21904) Item 28.Exhibits (a) 1 Conformed copy of Declaration of Trust of the Registrant; 2 Conformed copy of Amendment No. 1 of the Declaration of Trust; 3 Conformed copy of Amendment No. 2 of the Declaration of Trust; 4 Conformed copy of Amendment No. 3 of the Declaration of Trust; 5 Conformed copy of Amendment Nos. 4, 5 and 6 to the Declaration of Trust; (b) 1 Copy of Bylaws (c) As of September 1, 1997, Federated Securities Corp. stopped issuing share certificates. (d) 1 Form of Investment Advisory Contract of the Registrant; 2 Conformed copy of Investment Advisory Contract Letter Agreement 3 Conformed copy of Investment Advisory Contract on behalf of the Registrant which includes Exhibits A through H; 4 Conformed copy of Subadvisory Agreement for Federated MDT Balanced Fund which includes Exhibit A; 5 Conformed copy of Exhibit I to the Investment Advisory Contract; (e) 1 Conformed copy of Distributor’s Contract of the Registrant; 2 Conformed copy of Distributor’s Contract of the Registrant with Exhibits A through D; 3 Conformed copy of Distributor’s Contract for Class B Shares of the Registrant; 4 Conformed copy of Exhibits E through H of the Distributor’s Contract; 5 Conformed copy of Amendment 1 to Exhibit B of the Registrant’s Distributor’s Contract; (f) Not applicable (g) 1 Conformed copy of Custodian Agreement of the Registrant; 2 Conformed copy of Custodian Schedule; 3 Conformed copy of Custodian Schedule; 4 Conformed copy of Custodian Agreement Exhibit 1 (revised as of 6/22/07); (h) 1 The Registrant hereby incorporates by reference the conformed copy of the Agreement for Administrative Services, with Exhibit 1 and Amendments 1 and 2 attached, between Federated Administrative Services and the Registrant from Item 23(h)(iv) of the Federated Total Return Series, Inc. Registration Statement on Form N-1A, filed with the Commission on November 29, 2004. (File Nos. 33-50773 and 811-7115); 2 Conformed copy of Agreement for Administrative Services between Registrant and Federated Administrative Services with Exhibit 1 and Amendments 1 through 4 attached; 3 The Registrant hereby incorporatesthe conformed copy of Transfer Agency and Service Agreement between the Federated Funds and State Street Bank and Trust Company from Item 23(h)(viii)of the Federated Total Return Government Bond Fund Registration Statement on Form N-1A, filed with the Commission on April 28, 2006 (File Nos. 33-60411 and 811-07309); 4 Conformed copy of Transfer Agency and Service Agreement between Registrant and State Street Bank and Trust Company including First Amendment and Schedule A; 5 The Registrant hereby incorporates by reference the conformed copy of Amendment No. 3 to the Agreement for Administrative Services between Federated Administrative Services Company and the Registrant dated June 1, 2005, from Item 23 (h) (ii) of the Cash Trust Series, Inc. Registration Statement on Form N-1A, filed with the Commission on July 27, 2005. (File Nos. 33-29838 and 811-5843); 6 Conformed copy of Financial Administration and Accounting Services Agreement between Registrant and State Street Bank and Trust Company; 7 Conformed copy of Amended and Restated Services Agreement between Registrant and Federated Shareholder Services Company; 8 Conformed copy of Principal Shareholder Services Agreement between Registrant and Federated Securities Corp.; 9 Conformed copy of Shareholder Services Agreement between Registrant and Federated Shareholder Services Company; 10 Copy of revised Exhibit 1 to the Agreement for Administrative Services; 11 Copy of revised Exhibit A to the Financial Administration and Accounting Services Agreement; 12 Copy of the revised Schedule A to the Transfer Agency and Service Agreement between the Registrant and State Street Bank and Trust Company; 13 Copy of Amendment to Transfer Agency and Service Agreement between State Street Bank and the Registrant with revised Schedule A; (i) Conformed copy of Opinion and Consent of Counsel as to legality of shares being registered (j) 1 Conformed copy of Consent of Independent Registered Public Accounting Firm + (k) Not Applicable (l) Conformed copy of Initial Capital Understanding (m) 1 Conformed copy of Distribution Plan of the Registrant; 2 Conformed copy of Distribution Plan with Exhibits A through D attached; 3 Conformed copy of Distribution Plan of the Registrant for Class B Shares; 4 Conformed copy of Exhibits D, E and F of the Distribution Plan of the Registrant; 5 Conformed copy of Amendment 1 to Exhibit A to the Distribution Plan of the Registrant; (n) 1 The Registrant hereby incorporates the Copy of the Multiple Class Plan and attached Exhibits from Item (n) of the Federated Short-Term Municipal Trust Registration Statement on Form N-1A, filed with the Commission on August 28, 2006. (File Nos. 2-72277 and 811-3181); 2 Copy of the Multiple Class Plan and attached Exhibits of the Registrant; 3 Copy of Class A Shares, Class B Shares and Class C Shares Exhibits to the Multiple Class Plan 4 Copy of Class A Shares, Class B Shares, Class C Shares, Class K Shares and Institutional Shares Exhibits to the Multiple Class Plan; 5 Copy of Class K Shares Exhibit to the Multiple Class Plan; 6 Copy of Institutional Shares Exhibit to the Multiple Class Plan; 7 Copy of Class A Shares, Class B Shares, Class C Shares, Class K Shares and Institutional Shares Exhibits to the Multiple Class Plan; (o) 1 Conformed copy of Power of Attorney of Registrant; 2 Conformed copy of Unanimous Consent of Trustees to appoint a President and Treasurer; 3 Conformed copy of Unanimous Consent of Trustees to appoint a Secretary and Assistant Secretary; 4 Conformed copy of Power of Attorney of Registrant; 5 Conformed copy of Power of Attorney of Registrant; 6 Conformed copy of Power of Attorney of Registrant; (p) 1 The Registrant hereby incorporates the conformed copy of the Federated Investors, Inc. Code of Ethics for Access Persons, effective 1/1/2005, from Item 23(p) of the Money Market Obligations Trust Registration Statement on Form N-1A, filed with the Commission on February 25, 2005.(File Nos. 33-31602 and 811-5950). 2 Conformed copy of the Federated Investors, Inc. Code of Ethics for Access Persons, effective 10/01/2008 3 Conformed copy of the Federated Investors, Inc. Code of Ethics for Access Persons, effective 9/1/2010 + Exhibit is being filed electronically with registration statement; indicate by footnote ALL RESPONSES ARE INCORPORATED BY REFERENCE TO A POST-EFFECTIVE AMENDMENT (PEA) OF THE REGISTRANT FILED ON FORM N-1A (FILE NOS. 333-134468 and 811-21904) 1 Initial Registration Statement filed May 25, 2006. 2 Pre-effective Amendment No. 1 filed July 27, 2006. 3 Pre-effective Amendment No. 2 filed August 8, 2006. 4 PEA No. 1 filed November 29, 2006 5 PEA No. 3 filed March 28, 2007 6 PEA No. 4 filed September 28, 2007 7 PEA No. 5 filed December 17, 2007 8 PEA No. 7 filed February 22, 2008 9 PEA No. 8 filed September 29, 2008 10 PEA No. 9 filed September 28, 2009 11 PEA No. 10 filed November 5, 2010 Item 29Persons Controlled by or Under Common Control with the Fund: None Item 30Indemnification (1) Indemnification is provided to Officers and Trustees of the Registrant pursuant to Section 1 of Article IX of Registrant's Declaration of Trust. The Investment Advisory Contract provides that, in the absence of willful misfeasance, bad faith, gross negligence, or reckless disregard of the obligations or duties under the Investment Advisory Contract on the part of Adviser, Adviser shall not be liable to the Registrant or to any shareholder for any act or omission in the course of or connected in any way with rendering services or for any losses that may be sustained in the purchase, holding, or sale of any security.Registrant's Trustees and Officers are covered by an Investment Trust Errors and Omissions Policy. (2) Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to Trustees, Officers, and controlling persons of the Registrant by the Registrant pursuant to the Declaration of Trust or otherwise, the Registrant is aware that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Act and, therefore, is unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by Trustees, Officers, or controlling persons of the Registrant in connection with the successful defense of any act, suit, or proceeding) is asserted by such Trustees, Officers, or controlling persons in connection with the shares being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issues. (3) Insofar as indemnification for liabilities may be permitted pursuant to Section17 of the Investment Company Act of 1940 for Trustees, Officers, and controlling persons of the Registrant by the Registrant pursuant to the Declaration of Trust or otherwise, the Registrant is aware of the position of the Securities and Exchange Commission as set forth in Investment Company Act Release No.IC-11330.Therefore, the Registrant undertakes that in addition to complying with the applicable provisions of the Declaration of Trust or otherwise, in the absence of a final decision on the merits by a court or other body before which the proceeding was brought, that an indemnification payment will not be made unless in the absence of such a decision, a reasonable determination based upon factual review has been made (i)by a majority vote of a quorum of non-party Trustees who are not interested persons of the Registrant or (ii)by independent legal counsel in a written opinion that the indemnitee was not liable for an act of willful misfeasance, bad faith, gross negligence, or reckless disregard of duties.The Registrant further undertakes that advancement of expenses incurred in the defense of a proceeding (upon undertaking for repayment unless it is ultimately determined that indemnification is appropriate) against an Officer, Trustee, or controlling person of the Registrant will not be made absent the fulfillment of at least one of the following conditions:(i)the indemnitee provides security for his undertaking; (ii)the Registrant is insured against losses arising by reason of any lawful advances; or (iii)a majority of a quorum of disinterested non-party Trustees or independent legal counsel in a written opinion makes a factual determination that there is reason to believe the indemnitee will be entitled to indemnification. Item 31Business and Other Connections of Investment Adviser For a description of the other business of the Investment Adviser, see the section entitled “Who Manages the Fund?” in Part A. The affiliations with the Registrant of one of the Trustees and two of the Officers of the Investment Adviser are included in Part B of this Registration Statement under "Who Manages and Provides Services to the Fund?"The remaining Trustees of the Investment Adviser and, in parentheses, their principal occupations are:Thomas R. Donahue, (Chief Financial Officer, Federated Investors, Inc.), 1001 Liberty Avenue, Pittsburgh, PA, 15222-3779, and John B. Fisher, (Vice Chairman, Federated Investors, Inc.) 1001 Liberty Avenue, Pittsburgh, PA, 15222-3779.The business address of Gordon Ceresino and David Goldsmith is 125 High Street, Oliver Tower, 21st Floor, Boston, MA 02110.The business address of the remaining Officers of the Investment Adviser is Federated Investors Tower, 1001 Liberty Avenue, Pittsburgh, PA 15222-3779. These remaining officers are also officers of a majority of the Investment Advisers to the investment companies in the Federated Fund Complex described in Part B of this Registration Statement. The remaining Officers of the Investment Adviser are: President/ Chief Executive Officer: John B. Fisher Vice Chairman Gordon Ceresino Senior Vice Presidents: Edward Foss Assistant Vice Presidents: Ann Kruczek Keith Michaud Chief Compliance Officer Brian P. Bouda Secretary: John D. Johnson Assistant Secretary Edward C. Bartley Treasurer: Denis McAuley, III Assistant Treasurer: Lori A. Hensler Item 32Principal Underwriters: (a) Federated Securities Corp., the Distributor for shares of the Registrant, acts as principal underwriter for the following open-end investment companies, including the Registrant: Cash Trust Series, Inc. Cash Trust Series II Federated Adjustable Rate Securities Fund Federated Core Trust Federated Core Trust II, L.P. Federated Core Trust III Federated Equity Funds Federated Equity Income Fund, Inc. Federated Fixed Income Securities, Inc. Federated GNMA Trust Federated Government Income Securities, Inc. Federated High Income Bond Fund, Inc. Federated High Yield Trust Federated Income Securities Trust Federated Income Trust Federated Index Trust Federated Institutional Trust Federated Insurance Series Federated Intermediate Government Fund, Inc. Federated International Series, Inc. Federated Investment Series Funds, Inc. Federated Managed Allocation Portfolios Federated Managed Pool Series Federated MDT Series Federated Municipal Securities Fund, Inc. Federated Municipal Securities Income Trust Federated Premier Intermediate Municipal Income Fund Federated Premier Municipal Income Fund Federated Short-Intermediate Duration Municipal Trust Federated Stock and Bond Fund Federated MDT Stock Trust Federated Total Return Government Bond Fund Federated Total Return Series, Inc. Federated U.S. Government Bond Fund Federated U.S. Government Securities Fund: 1-3 Years Federated U.S. Government Securities Fund: 2-5 Years Federated World Investment Series, Inc. Intermediate Municipal Trust Edward Jones Money Market Fund Money Market Obligations Trust (b) Positions and Offices with Distributor Name Positions and Offices With Registrant Chairman: Richard B. Fisher Vice President Executive Vice President, Assistant Secretary and Director: Thomas R. Donahue President and Director: Thomas E. Territ Vice President and Director: Peter J. Germain Treasurer and Director: Denis McAuley III Positions and Offices with Distributor Name Positions and Offices With Registrant Executive Vice Presidents: Solon A. Person, IV Paul Uhlman Senior Vice Presidents: Michael Bappert Richard W. Boyd Bryan Burke Charles L. Davis, Jr. Laura M. Deger Peter W. Eisenbrandt Theodore Fadool, Jr. Bruce E. Hastings James M. Heaton Harry J. Kennedy Michael Koenig Anne H. Kruczek Amy Michaliszyn Richard C. Mihm Keith Nixon Brian S. Ronayne John Staley Colin B. Starks F. Andrew Thinnes Robert F. Tousignant William C. Tustin Positions and Offices with Distributor Name Positions and Offices With Registrant Vice Presidents: Irving Anderson Marc Benacci Dan Berry Bill Boarts John B. Bohnet Edward R. Bozek Jane E. Broeren-Lambesis Edwin J. Brooks, III Mark Carroll Dan Casey Scott Charlton Steven R. Cohen James Conely Kevin J. Crenny G. Michael Cullen Beth C. Dell Donald C. Edwards Timothy Franklin Jamie Getz Scott Gundersen Dayna C. Haferkamp Raymond J. Hanley Vincent L. Harper, Jr. Scott A. Holick Jeffrey S. Jones Patrick Kelly Matthew Khan Ed Koontz Jerry L. Landrum David M. Larrick Christopher A. Layton Michael H. Liss Michael R. Manning Michael Marcin Diane Marzula Martin J. McCaffrey Mary A. McCaffrey Joseph McGinley Vincent T. Morrow John C. Mosko Doris T. Muller Alec H. Neilly Rebecca Nelson Ted Noethling John A. O’Neill James E. Ostrowski Stephen Otto Mark Patsy Rich Paulson Chris Prado Josh Rasmussen Richard A. Recker Diane M. Robinson Timothy A. Rosewicz Positions and Offices with Distributor Name Positions and Offices With Registrant Vice Presidents: Eduardo G. Sanchez Robert E. Savarese, Jr. Thomas S. Schinabeck Leland T. Scholey Peter Siconolfi Edward L. Smith Peter Smith Jack L. Streich Mark Strubel Jonathen Sullivan Michael Vahl David Wasik G. Walter Whalen Stephen White Lewis Williams Littell L. Wilson Edward J. Wojnarowski Michael P. Wolff Erik Zettlemayer Paul Zuber Positions and Offices with Distributor Name Positions and Offices With Registrant Assistant Vice Presidents: Robert W. Bauman Mary Ellen Coyne Dino Giovannone Chris Jackson William Rose Secretary: C. Todd Gibson Assistant Treasurer: Lori A. Hensler Richard A. Novak Chief Compliance Officer: Brian P. Bouda (c) Not Applicable Item 28Location of Accounts and Records: All accounts and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 and Rules 31a-1 through 31a-3 promulgated thereunder are maintained at one of the following locations: Registrant Reed Smith LLP Investment Management Group (IMG) Reed Smith Centre 225 Fifth Avenue Suite 1200 Pittsburgh, PA15222 (Notices should be sent to the Agent for Service at above address) Federated Investors Funds 4000 Ericsson Drive Warrendale, PA15086-7561 Federated Administrative Services (“Administrator”) Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 Federated MDTA LLC (“Adviser”) 125 Cambridge Park Drive Cambridge, MA 02140 Federated Investment Management Company (“Sub-Adviser”) Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 State Street Bank and Trust Company (“Transfer Agent, Dividend Disbursing Agent” and “Custodian”) P.O. Box 8600 Boston, MA02266-8600 Item 29Management Services:Not applicable. Item 30Undertakings: Registrant hereby undertakes to comply with the provisions of Section 16(c) of the 1940 Act with respect to the removal of Trustees and the calling of special shareholder meetings by shareholders. - - SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant, Federated MDT Series, certifies that it meets all of the requirements for effectiveness of this Amendment to its Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Pittsburgh and Commonwealth of Pennsylvania, on the 8th day of November, 2010. FEDERATED MDT SERIES BY:/s/ Todd P. Zerega Todd P. Zerega, Assistant Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to its Registration Statement has been signed below by the following person in the capacity and on the date indicated: NAME TITLE DATE BY:/s/ Todd P. Zerega Todd P. Zerega, Assistant Secretary Attorney In Fact For the Persons Listed Below November 8, 2010 John F. Donahue * Trustee J. Christopher Donahue * President and Trustee (Principal Executive Officer) Richard A. Novak* Treasurer (Principal Financial Officer) John T. Conroy, Jr.* Trustee Nicholas P. Constantakis* Trustee John F. Cunningham* Trustee Maureen E. Lally-Green* Trustee Peter E. Madden* Trustee Charles F. Mansfield, Jr.* Trustee R. James Nicholson* Trustee Thomas O’Neill* Trustee John S. Walsh* Trustee James F. Will* Trustee *By Power of Attorney
